HIRSCH-WEIS MANUFACTURING CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hirsch-Weis Mfg. Co. v. CommissionerDocket No. 30494.United States Board of Tax Appeals14 B.T.A. 796; 1928 BTA LEXIS 2912; December 18, 1928, Promulgated 1928 BTA LEXIS 2912">*2912 Robert T. Jacobs, Esq., for the petitioner.  Eugene Meacham, Esq., for the respondent.  MILLIKEN 14 B.T.A. 796">*796  OPINION.  MILLIKEN: This proceeding results from the determination by respondent of deficiencies in tax for the years 1924 and 1925, in the respective amounts of $15.27 and $360.29.  Only one error is assigned and that relates to the refusal of the respondent to allow as a deduction $600 paid by petitioner to the Portland Chamber of Commerce.  Petitioner is a corporation organized under the laws of the State of Oregon, having its principal place of business in the City of portland, and is engaged in the manufacture, sale and jobbing of men's wearing apparel, tents, awnings, bedding, outdoor, sport and work clothing.  It conducts both a retail and wholesale business and has dealers or distributes its product in practically every city in the State of Oregon.  During the year 1925 the Portland Chamber of Commerce desired to put on a drive for the advertisement of Oregon generally and attract tourists to the State, as well as to emphasize the resources and facilities of the State for the purposes of industrial expansion.  Petitioner contributed $6001928 BTA LEXIS 2912">*2913  in 1925, to the fund to enable the chamber of commerce to carry out the purpose aforesaid.  The contribution made by petitioner to the chamber of commerce was 14 B.T.A. 796">*797  expended by the latter during the year 1925 for the purposes aforesaid.  The business of petitioner was increased by reason of the activities of the chamber of commerce.  The contribution was made for purposes connected with the operation of its business and represents a benefit flowing directly to it as an incident to its business.  See , and . The respondent was in error in refusing to allow the deductions claimed.  Judgment will be entered under Rule 50.